Case: 15-14666    Date Filed: 09/26/2016   Page: 1 of 5


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14666
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:14-cr-00417-MHT-SRW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

DERYKE MATTHEW PFEIFER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (September 26, 2016)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-14666     Date Filed: 09/26/2016    Page: 2 of 5


      Deryke Pfeifer appeals the district court’s order granting the government’s

motion to involuntarily medicate him to restore him to competency to stand trial

for his charged offense of threatening the President of the United States in

violation of 18 U.S.C. § 871. Pfeifer confines his appeal entirely to the first factor

set forth by the Supreme Court in Sell v. United States, 539 U.S. 166, 180, 123 S.

Ct. 2174, 2184 (2004), specifically, he argues that the district court did not

consider the special circumstances surrounding his case when it concluded that the

Government had proven that there was an important interest in prosecuting him.

Further, he argues that the court erred when it found that Pfeifer’s liberty interest in

being free from confinement superseded his interest to be free from forcible

medication.

      This Court reviews de novo the district court’s determination of the first Sell

factor. United States v. Diaz, 630 F.3d 1314, 1331 (11th Cir. 2011). The

government bears the burden of proving the factual findings underlying the Sell

factors by clear and convincing evidence. Id. at 1331-32.

      In Sell, the Supreme Court revisited the issue of involuntary medication to

restore competency. Two earlier cases – Washington v. Harper, 494 U.S. 210, 110

S. Ct. 1028 (1990), and Riggins v. Nevada, 504 U.S. 127, 112 S. Ct. 1810 (1992) –

had established that an individual has a significant constitutionally-protected

liberty interest in “‘avoiding the unwanted administration of anti-psychotic


                                           2
               Case: 15-14666     Date Filed: 09/26/2016   Page: 3 of 5


drugs.’” Sell, 123 S. Ct. at 2183 (quoting Harper, 494 U.S. at 221). In Riggins, the

Court stated that only an “‘essential’ or ‘overriding’ state interest might overcome”

the constitutionally protected right. Id. (citing Riggins, 504 U.S. at 134). The

Court in Riggins had “suggested that, in principle, forced medication in order to

render a defendant competent to stand trial for murder was constitutionally

permissible.” Id. Ultimately the Court held that the State could have satisfied due

process if it had demonstrated that treatment was medically appropriate and

essential for the sake of Riggins’ safety or others’ safety. Id. With this

underpinning, the Court developed the four factors for courts to consider when

asked to authorize involuntary medication to restore competency. The first one is

the only at issue in this case:

                    First, a court must find that important
             governmental interests are at stake. The Government’s
             interest in bringing to trial an individual accused of a
             serious crime is important. That is so whether the offense
             is a serious crime against the person or a serious crime
             against property. In both instances the Government seeks
             to protect through application of the criminal law the
             basic human need for security.
                    Courts, however, must consider the facts of the
             individual case in evaluating the Government’s interest in
             prosecution. Special circumstances may lessen the
             importance of that interest. The defendant’s failure to
             take drugs voluntarily, for example, may mean lengthy
             confinement in an institution for the mentally ill—and
             that would diminish the risks that ordinarily attach to
             freeing without punishment one who has committed a
             serious crime. We do not mean to suggest that civil
             commitment is a substitute for a criminal trial. The
                                          3
                Case: 15-14666      Date Filed: 09/26/2016    Page: 4 of 5


               Government has a substantial interest in timely
               prosecution. And it may be difficult or impossible to try a
               defendant who regains competence after years of
               commitment during which memories may fade and
               evidence may be lost. The potential for future
               confinement affects, but does not totally undermine, the
               strength of the need for prosecution. The same is true of
               the possibility that the defendant has already been
               confined for a significant amount of time (for which he
               would receive credit toward any sentence ultimately
               imposed, see 18 U.S.C. § 3585(b)). Moreover, the
               Government has a concomitant, constitutionally essential
               interest in assuring that the defendant’s trial is a fair one.

123 S. Ct. at 2184 (internal citations and quotations omitted).

      The district court here determined that the Government had an important

interest in bringing Pfeifer to trial. The court acknowledged Pfeifer’s 14-month

stay in prison, which amounted to a “sizeable portion of his expected sentence.”

Order at 16. And it recognized that Pfeifer would likely be institutionalized

indefinitely. Id. After reciting Pfeifer’s charged and uncharged offenses – which

included threats to other governmental entities and assaults on family members –

the court concluded that Pfeifer’s conduct “upset ‘the basic human need for

security’ of those he threatened.” Id. at 17 (quoting Sell, 539 U.S. at 180). The

court concluded that the Government’s interest in prosecuting Pfeifer is not only

for protection of the president but to uphold the integrity of our system of

government. Id. (citing United States v. Gillenwater, 749 F.3d 1094, 1101 (9th

Cir. 2014)).


                                             4
               Case: 15-14666     Date Filed: 09/26/2016    Page: 5 of 5


      Contrary to Pfeifer’s arguments, the district court did not ignore the special

circumstances of his case. Pfeifer identifies as those special circumstances the

possibility of civil commitment, his mental state at the time of the offense, time

served, and likely sentence. The district court discussed all of those circumstances

but determined that the Government’s interest in proceeding to trial outweighed

those factors and we agree. While it is true that Pfeifer will likely be

institutionalized for a lengthy period, if not indefinitely, his violent actions were

serious and numerous. In addition, it is unlikely that Pfeifer will gain competency

on his own, and delays in prosecution only serve to make the process less efficient

or fair. The Government has met its burden of showing an important interest in

medicating Pfeifer.

AFFIRMED




                                           5